Case 19-10261   Doc   Filed 08/23/19   Entered 08/23/19 10:46:35   Desc Main
                          Document     Page 1 of 4
Case 19-10261   Doc   Filed 08/23/19   Entered 08/23/19 10:46:35   Desc Main
                          Document     Page 2 of 4
Case 19-10261   Doc   Filed 08/23/19   Entered 08/23/19 10:46:35   Desc Main
                          Document     Page 3 of 4
Case 19-10261   Doc   Filed 08/23/19   Entered 08/23/19 10:46:35   Desc Main
                          Document     Page 4 of 4
